Citation Nr: 0616183	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in March 2004.  


FINDINGS OF FACT

1.	Service connection is currently in effect for herniated 
nucleus pulposus of the lumbar spine, rated 60 percent 
disabling; left lower extremity radiculopathy, rated 10 
percent disabling; and right lower extremity radiculopathy, 
rated 10 percent disabling.  The veteran's combined 
evaluation is 70 percent disabling.  

2.	The veteran reported that he had four years of high school 
education and work experience as a commercial fisherman.  He 
reportedly last worked in 1990.

3.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2001 and April 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a total rating by reason of 
individual unemployability due to service connected 
disabilities, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
award.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date to 
be assigned is rendered moot.  

The veteran has claimed a total rating by reason of 
individual unemployability due to service connected 
disabilities.  In his application for this benefit he 
indicated that he had four years of high school education and 
work experience as a commercial fisherman.  He stated that he 
had not worked since 1990.  Service connection is currently 
in effect for herniated nucleus pulposus of the lumbar spine, 
rated 60 percent disabling; left lower extremity 
radiculopathy, rated 10 percent disabling; and right lower 
extremity radiculopathy, rated 10 percent disabling.  The 
veteran's combined evaluation is 70 percent disabling.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U. S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis, included by not limited to employment 
such as a family business or sheltered workshop.  When earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16.  

An examination was conducted by VA in October 2001.  At that 
time, it was noted that the veteran had had a laminectomy in 
1974 and a subsequent surgical procedure for removal of some 
scar tissue in the mid 1980's.  He reported that he now had 
loss of feeling in each leg and that his right leg dragged.  
He had pins and needles sensation in both feet that was 
worsening.  He reported that he received nerve blocks every 
two months.  Before his nerve blocks he was in bed for two 
days out of every week because of pain.  The nerve blocks did 
diminish his pain, but it progressively worsened until his 
next injection.  He reported having some erectile dysfunction 
and was able to only sit for 20 to 30 minutes or drive for 
about an hour.  Examination disclosed that he walked with a 
stilted gait and arose stiffly from a chair.  There was 
flattening of the lumbar curvature and an 11 cm well-healed 
surgical scar that was just right of the midline.  There was 
no tenderness.  He had left and right lateral bending from 0 
to 20 degrees.  Extension was from 0 to 20 degrees and 
flexion from 0 to 55 degrees.  There was also an 11 cm 
thoracic midline surgical scar.  He had negative straight-leg 
raising.  He had decreased sensation on the lateral left 
thigh, the anterior and lateral left calf, and the entire 
left foot.  He had 2+ deep tendon reflexes at the right knee 
and ankle and 1+ at the left knee.  There was no ankle 
reflex.  Motor strength was 5/5 bilaterally at the hips, 
knees, ankles and toes.  There was no demonstrable atrophy of 
either leg.  Romberg sign was positive.  The impression was 
of status post laminectomy at the lumbar sine, with clear 
radicular signs that appeared to be progressive.  On 
genitourinary examination also conducted in October 2001, the 
veteran was noted to have erectile dysfunction secondary to 
peripheral nerve damage from the previous lumbar spine 
surgery.  

Private outpatient treatment records dated through February 
2004 show that the veteran received treatment at the pain 
management clinic.  This treatment included bimonthly steroid 
injections in the veteran's lumbar spine.  Treatment records 
associated with decisions of the Social Security 
Administration include some of the treatment records 
previously considered and the decisions show that the veteran 
was found to be disabled by that agency by reason of the 
residuals of an epidural abscess in the thoracic spine in 
1990 and continued to be disabled by reason discogenic and 
degenerative disorders of the back in 2001.  

VA outpatient treatment records, dated through September 
2005, include the results of electrodiagnostic testing 
conducted in October 2003.  At that time, the impressions 
were moderately severe sensory-motor peripheral neuropathy in 
both lower extremities of axonal degeneration and multi-level 
chronic radiculopathy versus post-surgical sequelae at the 
right L3, L4, and L5 levels.  

An examination was conducted by VA in April 2005.  The 
veteran's history of back surgeries was reviewed.  He 
reported that he continued to have pain all day, every day, 
across his low back and posterior left leg to the knee, with 
numbness and weakness.  There was no bowel or bladder 
incontinence.  He had erectile dysfunction for a year and a 
half.  He used no brace, but used a cane periodically.  
Current medications included tizanidine, clonazepam, and 
putalbital as well as amitriptyline for sleep.  He did get 
relief from this "cocktail."  He had also received nerve 
block injections every two months, but his physicians 
determined that they could not give him any more and he was 
now trying high-frequency radio treatment.  He reported a 
significant problem with dysequilibrium when he closed his 
eyes and had minimal sensation in his lower extremities.  He 
reported that he was unable to sit for more than 30 minutes 
and was unable to stand for more than an hour.  He was unable 
to kneel and unable to drive for more than two hours.  He was 
a retired fisherman and had no flares of the pain.  He also 
had a history of having two cervical discs removed in October 
2002 and left arm tingling and neck pain every day.  He had 
no specific activity restrictions relative to his cervical 
spine disorder, except limitation of motion.  

On physical examination, he was a well-developed, moderately 
obese male who walked with a stooped posture and a limp.  He 
disrobed with minimal bending of the spine.  The spine was 
flattened in the lower thoracic and entire lumbosacral 
region.  He had tenderness on the left lower lumbar region 
and had bilateral paravertebral lumbar spasms.  Range of 
motion included 0 to 15 degrees right lateral bending and 0 
to 20 degrees left lateral bending.  Extension was from 0 to 
20 degrees and flexion was from 0 to 50 degrees.  Right and 
left rotation was from 0 to 70 degrees.  There was pain on 
all ranges of motion, but no diminution with repetitive 
testing.  There was no evidence of atrophy in the lower 
extremities.  There were 2+ deep tendon reflexes at the knees 
and ankles.  He had essentially full range of motion in all 
other major joints and 5/5 motor strength in all major 
muscles throughout the body.  He had decreased sensation 
circumferentially from the knees distally, getting 
progressively worse going distally, with minimal sensation in 
the soles of the feet.  He had a positive Romberg sign.  
There was no evidence of atrophy in the lower extremities.  

The impression was that the veteran had long-standing 
degenerative disc disease and spondylosis of the lumbar 
spine, status post multiple surgical procedures.  He had 
chronic radiculopathy of the lumbar spinal nerves.  In 
addition, he had severe peripheral neuropathy of unclear 
etiology.  The veteran had no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  He also had cervical spinal disease, status post 
resection of two disks, elevated lipids and a history of 
septic olecranon bursitis.  It was the examiners opinion that 
the veteran would not be able to obtain or maintain gainful 
employment that required manual effort, but that the veteran 
was well-spoken, personable and apparently intelligent and 
should therefore be able to obtain gainful employment in a 
sedentary position that allowed him flexibility to sit and 
stand as necessary.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor that takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The veteran has 
significant disability associated with his service-connected 
low back disorder and may well be unable to maintain or 
retain substantially gainful employment.  However, part of 
his unemployability is associated with a non-service-
connected thoracic spine abscess and disc disease of the 
cervical spine.  Unlike the Social Security Administration, 
the disability associated with these conditions may not be 
utilized in this determination.  While the veteran's lumbar 
spine disease and associated radiculopathy does not make him 
a candidate for employment involving any manual labor, the VA 
examiner who rendered an opinion in this case stated that the 
veteran was not prevented from engaging in sedentary 
employment.  As such, the disability does not reflect some 
factor that separates this veteran with others who have 
similar disability ratings and the claim must be denied.  


ORDER

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


